—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered July 26, 1993, convicting defendant upon her plea of guilty of the crime of forgery in the second degree.
Upon her plea of guilty of the crime of forgery in the second degree, defendant was sentenced as a second felony offender to a term of imprisonment of 2 Vi to 5 years. On this appeal, defendant’s sole contention is that the sentence imposed is harsh and excessive. Defendant’s plea was taken in satisfaction of an eight-count indictment as well as various misde*929meanor charges then pending against her. In addition, defendant pleaded guilty knowing that she would receive the sentence ultimately imposed. Given these facts, as well as defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Mercure, White and Casey, JJ., concur. Ordered that the judgment is affirmed.